Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

					Status of claims
Claim 1-20 are pending. 
Claim 1,4,6,7-9,12,15,16,18-20 are rejected.
Claims  2, 3, 4, 5,10,11,13,14,17 are objected to 


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
As to claim 18 applicant recites the limitation “a receiving module”. Looking at applicant specification for claim interpretation 
As to claim 18 Claims 18 recites the limitations " a receiving module”. have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,  because they use a generic  placeholder  " a receiving module ",  coupled  with functional language " to receive downlink control”: without reciting sufficient structure to achieve  the function.  Furthermore, the generic placeholder is not preceded  by a structural modifier.
Furthermore applicant recites in claim 18 “determining module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,  because they use a generic  placeholder  “determining module” coupled  with functional language " to determine”: without reciting sufficient structure to achieve  the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
As to claim 19 Claim 19 recites the limitation ” an obtaining module “ have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,  because they use a generic  placeholder  “an obtaining module” coupled  with functional language " to obtain”: without reciting sufficient structure to achieve  the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Furthermore, applicant recite in claim 19 the limitation “a transmitting module” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph,  because they use a generic  placeholder  ““a transmitting module”” coupled  with functional language " to transmit”: without reciting sufficient structure to achieve  the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.
Since the claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C.  112, sixth paragraph, claims 18, and 19  have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof
A review of the specification as filed  shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f)  or pre­  AIA  35 U.S.C. 112, sixth paragraph limitation: The module may be implemented using hardware or software in [0131]  and see also fig. 3 
If applicant wishes to provide further explanation or dispute the examiners

interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the  drawing,  if any, by reference  characters in response  to this Office action.
If applicant does not intend to have the claim limitation(s)  treated under   35

U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that iVthey will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application  of  35 U.S.C. 112(f)  or pre-AIA   35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines  for Determining  Compliance  With 35 U.S.C. 112 and for Treatment  of  Related  Issues in Patent  Applications,  76 FR 7162,  7167 (Feb. 9,   2011).

Double Patenting
Claim 1,7, 8,9, 12,13,14, 16, 18,19, 20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 4, 6, 7,8, 9,12, 15,18, of U.S. Patent No. 10938508B2 in view of Khoshnevis et al. (US-PG-PUB 2014/0293881 A1).

Instant application 17152017 claim 1
Patented case 10938508 B2 claim 1
A method of determining a transmission parameter of a data shared channel, comprising:
A method of determining a transmission parameter of a data shared channel, comprising:
receiving downlink control information, the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel,
receiving downlink control information, the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel,
the transmission parameter comprising at least one of a modulation mode, a transmission block size (TBS), a sequence length upon rate matching, a redundancy version and a repetition number,
the transmission parameter comprising at least one of a modulation mode, a
transmission block size (TBS), a sequence length upon rate matching, 
the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a TBS indicator field, a resource allocation field and a repetition number indicator field,
the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a resource allocation field and a repetition number indicator field,
the MCS indicator field being configured to indicate a modulation and coding scheme,
the MCS indicator field being configured to indicate a modulation and coding scheme,
the TBS indicator field being configured to indicate a TBS,
wherein determining the transmission parameter according to the field comprises:

determining the TBS according to the field and a preset TBS table 
the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU),
the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU),
the repetition number indicator field being configured to indicate a number of repetitive transmission;
the repetition number indicator field being configured to indicate a number of repetitive transmission;
Determining the transmission parameter according to the field, 
wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises:
Determining the transmission parameter according to the field, 

wherein the first condition and the second condition comprise at least one of:
the first condition being uplink, single-tone frequency multiple access, while the
second condition being uplink, multi-tone frequency multiple access;
determining the TBS according to the MCS indicator field and the resource allocation field;
while the second condition being downlink, OFDMA multiple access; 
determining the modulation mode according to the MCS indicator field and the resource allocation field,
the first condition being an in-band operation mode,
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
while the second condition being a stand-alone operation mode or a guard-band operation mode;
determining the modulation mode according to the MCS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink.
the first condition being uplink, multi-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access;

wherein the first TBS table and the second TBS table being different TBS tables comprises at least one of the following cases

where: a set of TBS index supported by the first TBS table is different from a set of TBS index supported by the second TBS table,

and a set of RU numbers supported by the first TBS table is the same as a set of RU numbers supported by the second TBS table; all TBS supported by the first TBS table is a subset of all TBS supported by the second TBS table.

wherein the first TBS table and the second TBS table are different TBS tables,

comprises at least one of the following cases where:
a set of TBS index supported by the first TBS table is different from a set of TBS
index supported by the second TBS table, and a set of RU numbers supported by the first
TBS table is the same as a set of RU numbers supported by the second TBS table;


	Patent application  10938508 B2 does not teach wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field,
determining the modulation mode according to the MCS indicator field and the resource allocation field,
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink.
However, Khoshnevis from a similar field of endeavor teaches  wherein in the case where the field comprises the MCS indicator field and the resource allocation field (Khoshnevis[0124] Isubmcs i.e. MCS indicator  and NsubPRB i.e. resource allocation field and TBS being obtained based on a lookup table see also [0115] DCI may hypothetically contain MCS field and resource allocation field) , determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
determining the modulation mode according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field(Khoshnevis [0090] MCS scheme being determined  based on I(MCS) i.e. MCS indicator  and  N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122]),the resource allocation field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  [0095] I(MCS) determine the transport bock size i.e. resource allocation and table having field  and see also [0115] [0121][0122]), a multi-access mode (Khoshnevis [0118] method used for SU-MIMO or MU-MIMO multi access mode i.e. based on which modulation mode/type is decided and DMRS being selected based on access-mode and a field that indicate and [0115] I(MCS) and I(PRB) define DMRS and I(MCS) and I(PRB) are used to determine MCS scheme mode see also [0121[0122]] )  and a link direction mode between uplink and downlink(Khoshnevis [0090] MCS scheme being determined based on I(MCS)  and I(MCS) determine PDSCH i.e. downlink transmission i.e. transmission direction [0091] PUSCH i.e. uplink transmission i.e. link direction see also [0110] [0121][0122]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khoshnevis  and the teaching of patented case 10938508B2  to use a field to determine MCS. Because Khoshnevis teaches a method of providing efficient and flexible communication technique thus providing efficient spectrum utilization (Khoshnevis [0004]).

Instant application 17152017 claim 7
Patented case 10938508 B2 claim 1
wherein determining the transmission parameter according to the field comprises: determining the TBS according to the field and a preset TBS table.
wherein determining the transmission parameter according to the field comprises: determining the TBS according to the field and a preset TBS table.



Instant application 17152017 claim 8
Patented case 10938508 B2 claim 4
wherein the preset TBS table comprises a one-dimensional table or a two-dimensional table, wherein,
wherein the preset TBS table comprises a one-dimensional table or a two-dimensional table, wherein,
in case that the preset TBS table is a one-dimensional table, a row index or a column index of the one-dimensional table is corresponding to one TBS index
in case that the preset TBS table is a one-dimensional table, a row index or a column index of the one-dimensional table is corresponding to one TBS index
and each TBS is corresponding to one TBS index;
and each TBS is corresponding to one TBS index;
in case that the preset TBS table is a two-dimensional table, each row of the two-dimensional table is corresponding to one TBS index, each column of the two-dimensional table is corresponding to a number of resource elements, and each TBS is corresponding to one TBS index and a number of resource elements.
in case that the preset TBS table is a two-dimensional table, each row of the two-dimensional table is corresponding to one TBS index, each column of the two-dimensional table is corresponding to a number of resource elements, and each TBS is corresponding to one TBS index and a number of resource elements.




Instant application 17152017 claim 9
Patented case 10938508 B2 claim 1
before determining the TBS according to the field and a preset TBS table, determining the preset TBS table by: using a first TBS table as the preset TBS table under a first condition, and using a second TBS table as the preset TBS table under a second condition,
before determining the TBS according to the field and a preset TBS table, determining the preset TBS table by: using a first TBS table as the preset TBS table under a first condition, and using a second TBS table as the preset TBS table under a second condition,
wherein the first TBS table and the second TBS table are different TBS tables, wherein the first condition and the second condition comprise at least one of: the first condition being uplink, single-tone frequency multiple access, while the second condition being uplink, multi-tone frequency multiple access;
wherein the first TBS table and the second TBS table are different TBS tables, wherein the first condition and the second condition comprise at least one of: the first condition being uplink, single-tone frequency multiple access, while the second condition being uplink, multi-tone frequency multiple access;
the first condition being uplink, single-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access; the first condition being an in-band operation mode, while the second condition being a stand-alone operation mode or a guard-band operation mode; the first condition being uplink, multi-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access.
the first condition being uplink, single-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access; the first condition being an in-band operation mode, while the second condition being a stand-alone operation mode or a guard-band operation mode; the first condition being uplink, multi-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access;



Instant application 17152017 claim 12
Patented case 10938508 B2 claim 6
wherein in the case where the field comprises the resource allocation field and the repetition number indicator field,
wherein in the case where the field comprises the resource allocation field and the repetition number indicator field,
determining the transmission parameter according to the field comprises:
determining the transmission parameter according to the field comprises:
determining the sequence length upon rate matching according to the resource allocation field and at least one of the repetition number indicator field and a coverage level mode.
determining the sequence length upon rate matching according to the resource allocation field and at least one of the repetition number indicator field and a coverage level mode.


Instant application 17152017 claim 13
Patented case 10938508 B2 claim 7
wherein determining the sequence length upon rate matching according to the resource allocation field and at least one of the repetition number indicator field and a coverage level mode comprises at least one of the following cases:
wherein determining the sequence length upon rate matching according to the resource allocation field and at least one of the repetition number indicator field and a

coverage level mode comprises at least one of the following cases:
determining the sequence length upon rate matching according to a modulation order, a number of resource elements occupied by one TB and the repetition number Nr;
determining the sequence length upon rate matching according to a modulation order, a number of resource elements occupied by one TB and the repetition number Nr;
determining the sequence length upon rate matching according to a modulation order, a number of resource elements occupied by one TB and a factor Nr1 of the repetition number,
determining the sequence length upon rate matching according to a modulation order, a number of resource elements occupied by one TB and a factor Nr1 of the repetition number,
wherein the repetition number Nr = Nrl X Nr2, Nr1 and Nr2 each are an integer greater than or equal to 2.
wherein the repetition number Nr = Nrl X Nr2, Nr1 and Nr2 each are an integer greater than or equal to 2.


Instant application 17152017 claim 14
Patented case 10938508 B2 claim 8
wherein the RU is a time-frequency two-dimensional resource of successive, Nsc subcarrier(s) in the frequency domain and successive, Nsym basic time-domain symbol unit(s) in the time domain, each RU comprises Nsc*Nsym resource element(s), the Nsc and the Nsym each are an integer greater than or equal to 1.
wherein the RU is a time-frequency two-dimensional resource of successive, Nsc subcarrier(s) in the frequency domain and successive, Nsym basic time-domain symbol unit(s) in the time domain, each RU comprises Nsc*Nsym resource element(s), the Nsc and the Nsym each are an integer greater than or equal to 1.


Instant application claim 16
Patented case 10938508 B2 claim 9
A method of determining a transmission parameter of a data shared channel, comprising:
A method of determining a transmission parameter of a data shared channel, comprising:
obtaining a field configured to determine a transmission parameter of a data shared channel
obtaining a field configured to determine a transmission parameter of a data shared channel
the transmission parameter comprising at least one of a modulation mode, a transmission block size (TBS), a sequence length upon rate matching, a redundancy version and a repetition number,
the transmission parameter comprising at least one of a modulation mode, a transmission block size (TBS), a sequence length upon rate matching, a redundancy version and a repetition number,
the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a TBS indicator field, a resource allocation field and a repetition number indicator field,
the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a TBS indicator field, a resource allocation field and a repetition number indicator field,
the MCS indicator field being configured to indicate a modulation and coding scheme,
the MCS indicator field being configured to indicate a modulation and coding scheme,
the TBS indicator field being configured to indicate a TBS,
determining the TBS according to the field and a preset TBS table i.e. TBS indicator ;
the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU),
the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU),
the repetition number indicator field being configured to indicate a number of repetitive transmission;
the repetition number indicator field being configured to indicate a number of repetitive transmission;
transmitting downlink control information and determining the transmission parameter according to the field,
transmitting downlink control information and determining the transmission parameter according to the field,
the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel,
the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel,
wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises:
Wherein, determining the transmission parameter according to the field comprises: determining the TBS according to the field and a preset TBS table; 
determining the TBS according to the MCS indicator field and the resource allocation field
and before determining the TBS according to the field and a preset TBS table, determining the preset TBS table by:
determining the modulation mode according to the MCS indicator field and the resource allocation field,
using a first TBS table as the preset TBS table under a first condition,
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
and using a second TBS table as the preset TBS table under a second condition,

 

wherein the first TBS table and the second TBS table are different TBS tables,

wherein the first condition and the second condition comprise at least one of: the first condition being uplink, single-tone frequency multiple access,

while the second condition being downlink, OFDMA multiple access; the first condition being an in-band operation mode, while the second condition being a stand-alone operation mode or a guard-band operation mode;

the first condition being uplink, multi-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access;


Patent application  10938508 B2 does not teach wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field,
determining the modulation mode according to the MCS indicator field and the resource allocation field,
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink.
However, Khoshnevis from a similar field of endeavor teaches  wherein in the case where the field comprises the MCS indicator field and the resource allocation field(Khoshnevis[0124] Isubmcs i.e. MCS indicator  and NsubPRB i.e. resource allocation field and TBS being obtained based on a lookup table see also [0115] DCI may hypothetically contain MCS field and resource allocation field) , determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
determining the modulation mode according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122])the resource allocation field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  [0095] I(MCS) determine the transport bock size i.e. resource allocation and table having field  and see also [0115] [0121][0122]), a multi-access mode (Khoshnevis [0118] method used for SU-MIMO or MU-MIMO multi access mode i.e. based on which modulation mode/type is decided and DMRS being selected based on access-mode and a field that indicate and [0115] I(MCS) and I(PRB) define DMRS and I(MCS) and I(PRB) are used to determine MCS scheme mode see also [0121[0122]] )  and a link direction mode between uplink and downlink(Khoshnevis [0090] MCS scheme being determined based on I(MCS)  and I(MCS) determine PDSCH i.e. downlink transmission i.e. transmission direction [0091] PUSCH i.e. uplink transmission i.e. link direction see also [0110] [0121][0122]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khoshnevis  and the teaching of patented case 10938508B2  to use a field to determine MCS. Because Khoshnevis teaches a method of providing efficient and flexible communication technique thus providing efficient spectrum utilization (Khoshnevis [0004]).

Instant application claim 18
Patented case 10938508 B2 claim 12
A device for determining a transmission parameter of a data shared channel which perform the method according to claim 1, comprising:
A device for determining a transmission parameter of a data shared channel which perform the method according to claim 1, comprising:
a receiving module configured to receive downlink control information,
a receiving module configured to receive downlink control information,
the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel,
the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel,
the transmission parameter comprising at least one of a modulation mode, a transmission block size (TBS), a sequence length upon rate matching, a redundancy version and a repetition number,
the transmission parameter comprising at least one of a modulation mode, a transmission block size (TBS), a sequence length upon rate matching, 
the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a TBS indicator field, a resource allocation field and a repetition number indicator field,
the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a resource allocation field and a repetition number indicator field,
the MCS indicator field being configured to indicate a modulation and coding scheme,
the MCS indicator field being configured to indicate a modulation and coding scheme,
the TBS indicator field being configured to indicate a TBS,
and before determining the TBS according to the field and a preset TBS table, determining the preset TBS table  i.e. TBS indicator by: 
the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU),
the resource allocation field being configured to indicate information of resource allocation
of a transmission block (TB) based on a resource unit (RU),
the repetition number indicator field being configured to indicate a number of repetitive transmission
the repetition number indicator field being configured to indicate a number of repetitive transmission
a determining module configured to determine the transmission parameter according to the field,
a determining module configured to determine the transmission parameter according to the field,
wherein in the case where the field comprises the MCS indicator field and the resource allocation field,
wherein determining the transmission parameter according to the field comprises: determining the TBS according to the field and a preset TBS table; and before determining the TBS according to the field and a preset TBS table,
determining the transmission parameter according to the field comprises:
determining the preset TBS table by: using a first TBS table as the preset TBS table under a first condition, and using a second TBS table as the preset TBS table under a second condition, wherein the first TBS table and the second TBS table are different TBS tables
determining the TBS according to the MCS indicator field and the resource allocation field;
wherein the first condition and the second condition comprise at least one of: the first condition being uplink, single-tone frequency multiple access, while the second condition being uplink, multi-tone frequency multiple access;
determining the modulation mode according to the MCS indicator field and the resource allocation field,
the first condition being uplink, single-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access; the first condition being an in-band operation mode, while the second condition being a stand-alone operation mode or a guard-band operation mode;
determining the modulation mode according to the MCS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink.
the first condition being uplink, multi-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access; wherein the first TBS table and the second TBS table being different TBS tables comprises at least one of the following cases where: a set of TBS index supported by the first TBS table is different from a set of TBS index supported by the second TBS table, and a set of RU numbers supported by the first TBS table is the same as a set of RU numbers supported by the second TBS table;


Patent application  10938508 B2 does not teach redundancy version and  wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field,
determining the modulation mode according to the MCS indicator field and the resource allocation field,
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink.
However, Khoshnevis from a similar field of endeavor teaches, redundancy version (  (Khoshnevis table 2, a redundancy version which can be determined based on TBS index and MCS index) wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field (Khoshnevis[0124] Isubmcs i.e. MCS indicator  and NsubPRB i.e. resource allocation field and TBS being obtained based on a lookup table see also [0115] DCI may hypothetically contain MCS field and resource allocation field) , comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
determining the modulation mode according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122])the resource allocation field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  [0095] I(MCS) determine the transport bock size i.e. resource allocation and table having field  and see also [0115] [0121][0122]), a multi-access mode (Khoshnevis [0118] method used for SU-MIMO or MU-MIMO multi access mode i.e. based on which modulation mode/type is decided and DMRS being selected based on access-mode and a field that indicate and [0115] I(MCS) and I(PRB) define DMRS and I(MCS) and I(PRB) are used to determine MCS scheme mode see also [0121[0122]] )  and a link direction mode between uplink and downlink(Khoshnevis [0090] MCS scheme being determined based on I(MCS)  and I(MCS) determine PDSCH i.e. downlink transmission i.e. transmission direction [0091] PUSCH i.e. uplink transmission i.e. link direction see also [0110] [0121][0122]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khoshnevis  and the teaching of patented case 10938508B2  to use a field to determine MCS. Because Khoshnevis teaches a method of providing efficient and flexible communication technique thus providing efficient spectrum utilization (Khoshnevis [0004]).

Instant application claim 19
Patented case 10938508 B2  claim 15
A device for determining a transmission parameter of a data shared channel which performs the method
A device for determining a transmission parameter of a data shared channel which performs the method
an obtaining module configured to obtain a field configured to determine a transmission parameter of a data shared channel,
an obtaining module configured to obtain a field configured to determine a transmission parameter of a data shared channel,
the transmission parameter comprising at least one of a modulation mode, a transmission block size (TBS), a sequence length upon rate matching
the transmission parameter comprising at least one of a modulation mode, a transmission block size (TBS), a sequence length upon rate matching
a redundancy version and a repetition number,

the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a TBS indicator field, a resource allocation field and a repetition number indicator field,
the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a resource allocation field and a repetition number indicator field
the MCS indicator field being configured to indicate a modulation and coding scheme,
the MCS indicator field being configured to indicate a  modulation and coding scheme,
the TBS indicator field being configured to indicate a TBS,
determining the TBS according to the field and a preset TBS table i.e. TBS indicator 
the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU),

the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU),
the repetition number indicator field being configured to indicate a number of repetitive transmission;
the repetition number indicator field being configured to indicate a number of repetitive transmission;
and a transmitting module configured to transmit downlink control information and to determine the transmission parameter according to the field,
and a transmitting module configured to transmit downlink control information and to determine the transmission parameter according to the field,
the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel,
the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel
wherein in the case where the field comprises the MCS indicator field and the resource allocation field,
wherein determining the transmission parameter according to the field comprises:
determining the transmission parameter according to the field comprises: determining the TBS according to the MCS indicator field and the resource allocation field;
and before determining the TBS according to the field and a preset TBS table,
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the preset TBS table by using a first TBS table as the preset TBS table under a first condition
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
and using a second TBS table as the preset TBS table under a second condition, wherein the first TBS table and the second TBS table are different TBS tables,

wherein the first condition and the second condition comprise at least one of: the first condition being uplink, single-tone frequency multiple access, while the second condition being uplink, multi-tone frequency multiple access;

the first condition being uplink, single-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access;

the first condition being an in-band operation mode, while the second condition being a stand-alone operation mode or a guard-band operation mode;

the first condition being uplink, multi-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access;

wherein the first TBS table and the second TBS table being different TBS tables comprises at least one of the following cases where: a set of TBS index supported by the first TBS table is different from a set of TBS index supported by the second TBS table,

and a set of RU numbers supported by the first TBS table is the same as a set of RU numbers supported by the second TBS table; all TBS supported by the first TBS table is a subset of all TBS supported by the second TBS table.


Patent application  10938508 B2 does not teach redundancy version and  wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field,
determining the modulation mode according to the MCS indicator field and the resource allocation field,
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink.
However, Khoshnevis from a similar field of endeavor teaches, redundancy version (  (Khoshnevis table 2, a redundancy version which can be determined based on TBS index and MCS index) wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field (Khoshnevis[0124] Isubmcs i.e. MCS indicator  and NsubPRB i.e. resource allocation field and TBS being obtained based on a lookup table see also [0115] DCI may hypothetically contain MCS field and resource allocation field) , comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
determining the modulation mode according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122])the resource allocation field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  [0095] I(MCS) determine the transport bock size i.e. resource allocation and table having field  and see also [0115] [0121][0122]), a multi-access mode (Khoshnevis [0118] method used for SU-MIMO or MU-MIMO multi access mode i.e. based on which modulation mode/type is decided and DMRS being selected based on access-mode and a field that indicate and [0115] I(MCS) and I(PRB) define DMRS and I(MCS) and I(PRB) are used to determine MCS scheme mode see also [0121[0122]] )  and a link direction mode between uplink and downlink(Khoshnevis [0090] MCS scheme being determined based on I(MCS)  and I(MCS) determine PDSCH i.e. downlink transmission i.e. transmission direction [0091] PUSCH i.e. uplink transmission i.e. link direction see also [0110] [0121][0122]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khoshnevis  and the teaching of patented case 10938508B2  to use a field to determine MCS. Because Khoshnevis teaches a method of providing efficient and flexible communication technique thus providing efficient spectrum utilization (Khoshnevis [0004]).

Instant application claim 20
Patented case 10938508 B2  claim 18
A system of determining a transmission parameter of a data shared channel, comprising:
A system of determining a transmission parameter of a data shared channel, comprising:
a base station configured to obtain a field configured to determine a transmission parameter of a data shared channel
a base station configured to obtain a field configured to determine a transmission parameter of a data shared channel
transmit downlink control information,
transmit downlink control information,
and determine the transmission parameter according to the field,
and determine the transmission parameter according to the field,
the downlink control information comprising the field configured to determine a transmission parameter of a data shared channel,
the downlink control information comprising the field configured to determine a transmission parameter of a data shared channel,
the transmission parameter comprising at least one of a modulation mode, a transmission block size (TBS), a sequence length upon rate matching, a redundancy version and a repetition number,
the transmission parameter comprising at least one of a modulation mode, a transmission block size (TBS), a sequence length upon rate matching, and a repetition number,
the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a TBS indicator field, a resource allocation field and a repetition number indicator field,
the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a TBS indicator field, a resource allocation field and a repetition number indicator field,
the MCS indicator field being configured to indicate a modulation and coding scheme,
the MCS indicator field being configured to indicate a modulation and coding scheme,
the TBS indicator field being configured to indicate a TBS,
determining the TBS according to the field and a preset TBS table i.e. TBS indicator 
the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU),
the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU),
the repetition number indicator field being configured to indicate a number of repetitive transmission;
the repetition number indicator field being configured to indicate a number of repetitive transmission;
a user equipment configured to receive the downlink control information and determine the transmission parameter according the field configured to determine a transmission parameter of a data shared channel in the downlink control information,
a user equipment configured to receive the downlink control information and determine the transmission parameter according the field configured to determine a transmission

parameter of a data shared channel in the downlink control information,
wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises:
Wherein, determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field;
and before determining the TBS according to the field and a preset TBS table, determining the preset TBS table by:
determining the modulation mode according to the MCS indicator field and the resource allocation field,
using a first TBS table as the preset TBS table under a first condition,
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
and using a second TBS table as the preset TBS table under a second condition,
determining the modulation mode according to the MCS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink.
wherein the first TBS table and the second TBS table are different TBS tables,

wherein the first condition and the second condition comprise at least one of: the first condition being uplink, single-tone frequency multiple access, while the second condition being uplink, multi-tone frequency multiple access;

the first condition being uplink, single-tone frequency multiple access,

while the second condition being downlink, OFDMA multiple access; 

the first condition being an in-band operation mode,

while the second condition being a stand-alone operation mode or a guard-band operation mode;

the first condition being uplink, multi-tone frequency multiple access, while the second condition being downlink, OFDMA multiple access;

wherein the first TBS table and the second TBS table being different TBS tables comprises at least one of the following cases

where: a set of TBS index supported by the first TBS table is different from a set of TBS index supported by the second TBS table,

and a set of RU numbers supported by the first TBS table is the same as a set of RU numbers supported by the second TBS table; all TBS supported by the first TBS table is a subset of all TBS supported by the second TBS table.


Patent application  10938508 B2 does not teach redundancy version, wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field,
determining the modulation mode according to the MCS indicator field and the resource allocation field,
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink.
However, Khoshnevis from a similar field of endeavor teaches  wherein in the case where the field comprises the MCS indicator field and the resource allocation field(Khoshnevis[0124] Isubmcs i.e. MCS indicator  and NsubPRB i.e. resource allocation field and TBS being obtained based on a lookup table see also [0115] DCI may hypothetically contain MCS field and resource allocation field) , determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
determining the modulation mode according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3 and see also [0090] MCS scheme being determined  based on I(MCS) i.e. MCS indicator  and  N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122]);
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field(Khoshnevis [0090] MCS scheme being determined  based on I(MCS) i.e. MCS indicator  and  N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122])the resource allocation field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  [0095] I(MCS) determine the transport bock size i.e. resource allocation and table having field  and see also [0115] [0121][0122]), a multi-access mode (Khoshnevis [0118] method used for SU-MIMO or MU-MIMO multi access mode i.e. based on which modulation mode/type is decided and DMRS being selected based on access-mode and a field that indicate and [0115] I(MCS) and I(PRB) define DMRS and I(MCS) and I(PRB) are used to determine MCS scheme mode see also [0121[0122]] )  and a link direction mode between uplink and downlink(Khoshnevis [0090] MCS scheme being determined based on I(MCS)  and I(MCS) determine PDSCH i.e. downlink transmission i.e. transmission direction [0091] PUSCH i.e. uplink transmission i.e. link direction see also [0110] [0121][0122]).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Khoshnevis  and the teaching of patented case 10938508B2  to use a field to determine MCS. Because Khoshnevis teaches a method of providing efficient and flexible communication technique thus providing efficient spectrum utilization (Khoshnevis [0004]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1,6-9,12,16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US-PG-PUB 2014/0293881 A1) and in view of Yu et al. (US-PG-PUB 2018/0288750 A1).
Claim 1 of the application of directed to determining transmission parameter and is shown in fig. 1 below.

    PNG
    media_image1.png
    401
    533
    media_image1.png
    Greyscale

The primary reference Khoshnevis et al. (US-PG-PUB 2014/0293881 A1) is about a system for demodulation of reference signal and is show in fig. 3 below:

    PNG
    media_image2.png
    529
    772
    media_image2.png
    Greyscale


The secondary reference Yu et al. (US-PG-PUB 2018/0288750 A1) is about control information processing format and is show in fig. 3 below:

    PNG
    media_image3.png
    529
    763
    media_image3.png
    Greyscale

For claim 1 Khoshnevis teaches a method of determining a transmission parameter of a data shared channel(Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel which works according to a method), comprising: receiving downlink control information(Khoshnevis fig.3 and [0120] a DCI being received and fig.13 transceiver 1318), the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel (Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined and [0122] a MCS field), comprising:
the transmission parameter comprising at least one of a modulation mode(Khoshnevis [0121] a DMRS which is based on a MCS i.e. modulation scheme or mode and IMCS) , a transmission block size (TBS), a sequence length upon rate matching, a redundancy version and a repetition number, the field comprising at least one of a modulation and coding scheme (MCS) indicator field(Khoshnevis [0122] a field including MCS indicator and fig. 1 a MCS index i.e. indicator), a TBS indicator field a resource allocation field and a repetition number indicator field, the MCS indicator field being configured to indicate a modulation and coding scheme(Khoshnevis [0123] a MCS being read from the MCS indicator field), the TBS indicator field being configured to indicate a TBS (Khoshnevis [0095] a transport block size index), the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU)(Khoshnevis [0115] resource allocation based on DMRS configuration which is made of resource block) , and determining the transmission parameter according to the field (Khoshnevis [0115] a mcs field having a I(mcs) and mcs is transmission parameter)
wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3 and see also [0090] MCS scheme being determined  based on I(MCS) i.e. MCS indicator  and  N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122]);
determining the modulation mode according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3 and see also [0090] MCS scheme being determined  based on I(MCS) i.e. MCS indicator  and  N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122]);
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122]),the resource allocation field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  [0095] I(MCS) determine the transport bock size i.e. resource allocation and table having field  and see also [0115] [0121][0122]), a multi-access mode (Khoshnevis [0118] method used for SU-MIMO or MU-MIMO multi access mode i.e. based on which modulation mode/type is decided and DMRS being selected based on access-mode and a field that indicate and [0115] I(MCS) and I(PRB) define DMRS and I(MCS) and I(PRB) are used to determine MCS scheme mode see also [0121[0122]] ),  and a link direction mode between uplink and downlink(Khoshnevis [0090] MCS scheme being determined based on I(MCS)  and I(MCS) determine PDSCH i.e. downlink transmission i.e. transmission direction [0091] PUSCH i.e. uplink transmission i.e. link direction see also [0110] [0121][0122]),
Khoshnevis does not teach the repetition number indicator field being configured to indicate a number of repetitive transmission.
However Yu from a similar field of endeavor teaches the repetition number indicator field being configured to indicate a number of repetitive transmission (Yu [0215] a repetition number indicator and fig. 3 a repetition number indication field).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yu and the teaching of Khoshnevis to use a field to determine a number of repetition transmission. Because Yu teaches a method of reducing a payload using a control information format by at the same time effectively differentiate the downlink control information in coverage enhancement scenario (Yu [0118]).

For claim 16 Khoshnevis teaches a method of determining a transmission parameter of a data shared channel (Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined and work according to a method), comprising:
obtaining a field configured to determine a transmission parameter of a data shared channel(Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined), the transmission parameter comprising at least one of a modulation mode(Khoshnevis [0121] a DMRS which is based on a MCS i.e. modulation scheme or mode) , a transmission block size (TBS), a sequence length upon rate matching, a redundancy version and a repetition number, the field comprising at least one of a modulation and coding scheme (MCS) indicator field(Khoshnevis [0122] a field including MCS indicator and fig. 1 a MCS index i.e. indicator), a TBS indicator field, a resource allocation field and a repetition number indicator field, the MCS indicator field being configured to indicate a modulation and coding scheme(Khoshnevis [0123] a MCS being read from the MCS indicator field), the TBS indicator field being configured to indicate a TBS(Khoshnevis [0095] a transport block size index see also [0098] TBS being determined using table 3), the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU) (Khoshnevis [0115] resource allocation based on DMRS configuration which is made of resource block) , and
transmitting downlink control information and determining the transmission parameter according to the field (Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined), the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel (Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined), 
and determining the transmission parameter according to the field (Khoshnevis [0115] a mcs field having a I(mcs) and mcs is transmission parameter),
wherein in the case where the field comprises the MCS indicator field and the resource allocation field(Khoshnevis[0124] Isubmcs i.e. MCS indicator  and NsubPRB i.e. resource allocation field and TBS being obtained based on a lookup table see also [0115] DCI may hypothetically contain MCS field and resource allocation field) , determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
determining the modulation mode according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3 and see also [0090] MCS scheme being determined  based on I(MCS) i.e. MCS indicator  and  N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122]);
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122])the resource allocation field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  [0095] I(MCS) determine the transport bock size i.e. resource allocation and table having field  and see also [0115] [0121][0122]), a multi-access mode (Khoshnevis [0118] method used for SU-MIMO or MU-MIMO multi access mode i.e. based on which modulation mode/type is decided and DMRS being selected based on access-mode and a field that indicate and [0115] I(MCS) and I(PRB) define DMRS and I(MCS) and I(PRB) are used to determine MCS scheme mode see also [0121[0122]] )  and a link direction mode between uplink and downlink(Khoshnevis [0090] MCS scheme being determined based on I(MCS)  and I(MCS) determine PDSCH i.e. downlink transmission i.e. transmission direction [0091] PUSCH i.e. uplink transmission i.e. link direction see also [0110] [0121][0122]),
Khoshnevis does not teach the repetition number indicator field being configured to indicate a number of repetitive transmission,
However Yu from a similar field of endeavor teaches the repetition number indicator field being configured to indicate a number of repetitive transmission (Yu 2018/0288750 [0215] a repetition number indicator and fig. 3 a repetition number indication field).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yu and the teaching of Khoshnevis to use a field to determine a number of repetition transmission. Because Yu teaches a method of reducing a payload using a control information format by at the same time effectively differentiate the downlink control information in coverage enhancement scenario (Yu [0118]).

For claim 18. Khoshnevis teaches a device for determining a transmission parameter of a data shared channel which perform the method(Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel which works according to a method and fig. 13 a Ue), comprising:
a receiving module configured to receive downlink control information(Khoshnevis fig.3 and [0120] a DCI being received and fig.13 transceiver 1318), the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel (Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined), the transmission parameter comprising at least one of a modulation mode(Khoshnevis [0121] a DMRS which is based on a MCS i.e. modulation scheme or mode) , a transmission block size (TBS), a sequence length upon rate matching, a redundancy version and a repetition number, the field comprising at least one of a modulation and coding scheme (MCS) indicator field, a TBS indicator field, a resource allocation field and a repetition number indicator field, the MCS indicator field being configured to indicate a modulation and coding scheme(Khoshnevis [0122] a field including MCS indicator and fig. 1 a MCS index i.e. indicator),the TBS indicator field being configured to indicate a TBS(Khoshnevis [0095] a transport block size index see also [0098] TBS being determined using table 3), the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU) (Khoshnevis [0115] resource allocation based on DMRS configuration which is made of resource block), and a determining module configured to determine the transmission parameter according to the field(Khoshnevis [0124] a TBS index based on which a MCS can be determined see table 2),
and determining the transmission parameter according to the field (Khoshnevis [0115] a mcs field having a I(mcs) and mcs is transmission parameter),
wherein in the case where the field comprises the MCS indicator field and the resource allocation field(Khoshnevis[0124] Isubmcs i.e. MCS indicator  and NsubPRB i.e. resource allocation field and TBS being obtained based on a lookup table see also [0115] DCI may hypothetically contain MCS field and resource allocation field) , determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
determining the modulation mode according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122] and see also [0090] MCS scheme being determined  based on I(MCS) i.e. MCS indicator  and  N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122])the resource allocation field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  [0095] I(MCS) determine the transport bock size i.e. resource allocation and table having field  and see also [0115] [0121][0122]), a multi-access mode (Khoshnevis [0118] method used for SU-MIMO or MU-MIMO multi access mode i.e. based on which modulation mode/type is decided and DMRS being selected based on access-mode and a field that indicate and [0115] I(MCS) and I(PRB) define DMRS and I(MCS) and I(PRB) are used to determine MCS scheme mode see also [0121[0122]] )  and a link direction mode between uplink and downlink(Khoshnevis [0090] MCS scheme being determined based on I(MCS)  and I(MCS) determine PDSCH i.e. downlink transmission i.e. transmission direction [0091] PUSCH i.e. uplink transmission i.e. link direction see also [0110] [0121][0122]).
Khoshnevis does not teach the repetition number indicator field being configured to indicate a number of repetitive transmission
However Yu from a similar field of endeavor teaches the repetition number indicator field being configured to indicate a number of repetitive transmission (Yu 2018/0288750 [0215] a repetition number indicator and fig. 3 a repetition number indication field).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yu and the teaching of Khoshnevis to use a field to determine a number of repetition transmission. Because Yu teaches a method of reducing a payload using a control information format by at the same time effectively differentiate the downlink control information in coverage enhancement scenario (Yu [0118]).

For claim 19. Khoshnevis teaches an obtaining module configured to obtain a field configured to determine a transmission parameter of a data shared channel(Khoshnevis fig.3 step 302 and [0120] Ue receiving a DCI and fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined and [0122] a MCS field), the transmission parameter comprising at least one of a modulation mode(Khoshnevis [0121] a DMRS which is based on a MCS i.e. modulation scheme or mode) , a transmission block size (TBS), a sequence length upon rate matching, a redundancy version and a repetition number, the field comprising at least one of a modulation and coding scheme (MCS) indicator field(Khoshnevis [0122] a field including MCS indicator and fig. 1 a MCS index i.e. indicator), a TBS indicator field, a resource allocation field and a repetition number indicator field, the MCS indicator field being configured to indicate a modulation and coding scheme(Khoshnevis [0123] a MCS being read from the MCS indicator field), the TBS indicator field being configured to indicate a TBS(Khoshnevis [0095] a transport block size index see also [0098] TBS being determined using table 3), the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU) (Khoshnevis [0115] resource allocation based on DMRS configuration which is made of resource block) , and
a transmitting module configured to transmit downlink control information and to determine the transmission parameter according to the field (Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined),, the downlink control information comprising a field configured to determine a transmission parameter of a data shared channel (Khoshnevis [0124] a TBS index based on which a MCS can be determined see table 2),
and determining the transmission parameter according to the field (Khoshnevis [0115] a mcs field having a I(mcs) and mcs is transmission parameter),
wherein in the case where the field comprises the MCS indicator field and the resource allocation field(Khoshnevis[0124] Isubmcs i.e. MCS indicator  and NsubPRB i.e. resource allocation field and TBS being obtained based on a lookup table see also [0115] DCI may hypothetically contain MCS field and resource allocation field) , determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
determining the modulation mode according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3 and see also [0090] MCS scheme being determined  based on I(MCS) i.e. MCS indicator  and  N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122]);
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122])the resource allocation field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  [0095] I(MCS) determine the transport bock size i.e. resource allocation and table having field  and see also [0115] [0121][0122]), a multi-access mode (Khoshnevis [0118] method used for SU-MIMO or MU-MIMO multi access mode i.e. based on which modulation mode/type is decided and DMRS being selected based on access-mode and a field that indicate and [0115] I(MCS) and I(PRB) define DMRS and I(MCS) and I(PRB) are used to determine MCS scheme mode see also [0121[0122]] )  and a link direction mode between uplink and downlink(Khoshnevis [0090] MCS scheme being determined based on I(MCS)  and I(MCS) determine PDSCH i.e. downlink transmission i.e. transmission direction [0091] PUSCH i.e. uplink transmission i.e. link direction see also [0110] [0121][0122]),
Khoshnevis does not teach the repetition number indicator field being configured to indicate a number of repetitive transmission
However Yu from a similar field of endeavor teaches the repetition number indicator field being configured to indicate a number of repetitive transmission (Yu 2018/0288750 [0215] a repetition number indicator and fig. 3 a repetition number indication field).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yu and the teaching of Khoshnevis to use a field to determine a number of repetition transmission. Because Yu teaches a method of reducing a payload using a control information format by at the same time effectively differentiate the downlink control information in coverage enhancement scenario (Yu [0118]).

For claim 20. Khoshnevis teaches a system of determining a transmission parameter of a data shared channel(Khoshnevis fig.3 step 302 and [0120] Ue receiving a DCI and fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined which works according to a system and [0122] a MCS field), the, comprising:
a base station configured to obtain a field configured to determine a transmission parameter of a data shared channel(Khoshnevis fig. 12 a eNB and [0120] Ue receiving a DCI and fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined),transmit downlink control information(Khoshnevis fig. 12 a eNB and [0120] Ue receiving a DCI transmitted by eNB), and determine the transmission parameter according to the field(Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined and [0122] a MCS field), the downlink control information comprising the field configured to determine a transmission parameter of a data shared channel(Khoshnevis fig.3 and [0120] a DCI being received in a PDSCH i.e. data shared channel, whose parameter is to be determined and [0122] a MCS field), the transmission parameter comprising at least one of a modulation mode(Khoshnevis [0121] a DMRS which is based on a MCS i.e. modulation scheme or mode) , a transmission block size (TBS), a sequence length upon rate matching, a redundancy version and a repetition number, the field comprising at least one of a modulation and coding scheme (MCS) indicator field(Khoshnevis [0122] a field including MCS indicator and fig. 1 a MCS index i.e. indicator), a TBS indicator field, a resource allocation field and a repetition number indicator field, the MCS indicator field being configured to indicate a modulation and coding scheme(Khoshnevis [0123] a MCS being read from the MCS indicator field), the TBS indicator field being configured to indicate a TBS(Khoshnevis [0095] a transport block size index see also [0098] TBS being determined using table 3), the resource allocation field being configured to indicate information of resource allocation of a transmission block (TB) based on a resource unit (RU), and a user equipment (Khoshnevis fig. 13 a Ue) configured to receive the downlink control information (Khoshnevis fig. 12 a eNB and [0120] Ue receiving a DCI transmitted by eNB), and determine the transmission parameter according to the field configured to determine a transmission parameter of a data shared channel in the downlink control information(Khoshnevis [0124] a TBS index based on which a MCS can be determined see table 2),
and determining the transmission parameter according to the field (Khoshnevis [0115] a mcs field having a I(mcs) and mcs is transmission parameter),
wherein in the case where the field comprises the MCS indicator field and the resource allocation field(Khoshnevis[0124] Isubmcs i.e. MCS indicator  and NsubPRB i.e. resource allocation field and TBS being obtained based on a lookup table see also [0115] DCI may hypothetically contain MCS field and resource allocation field) , determining the transmission parameter according to the field comprises: 
determining the TBS according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3);
determining the modulation mode according to the MCS indicator field and the resource allocation field(Khoshnevis table 1 TBS index based on which MCS can be determined and [0124] TBS being obtained based on n (PRB) which relates to resource allocation or may be obtained using table 1, 2, 3 and see also [0090] MCS scheme being determined  based on I(MCS) i.e. MCS indicator  and  N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122]);
wherein determining the modulation mode according to the MCS indicator field and the resource allocation field comprises:
determining the modulation mode according to the MCS indicator field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  see also [0121][0122])the resource allocation field(Khoshnevis [0090] MCS scheme being based N(PRB) i.e. resource allocation and I(MCS)  [0095] I(MCS) determine the transport bock size i.e. resource allocation and table having field  and see also [0115] [0121][0122]), a multi-access mode (Khoshnevis [0118] method used for SU-MIMO or MU-MIMO multi access mode i.e. based on which modulation mode/type is decided and DMRS being selected based on access-mode and a field that indicate and [0115] I(MCS) and I(PRB) define DMRS and I(MCS) and I(PRB) are used to determine MCS scheme mode see also [0121[0122]] )  and a link direction mode between uplink and downlink(Khoshnevis [0090] MCS scheme being determined based on I(MCS)  and I(MCS) determine PDSCH i.e. downlink transmission i.e. transmission direction [0091] PUSCH i.e. uplink transmission i.e. link direction see also [0110] [0121][0122]).
Khoshnevis does not teach the repetition number indicator field being configured to indicate a number of repetitive transmission.
However, Yu from a similar field of endeavor teaches the repetition number indicator field being configured to indicate a number of repetitive transmission (Yu 2018/0288750 [0215] a repetition number indicator and fig. 3 a repetition number indication field).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yu and the teaching of Khoshnevis to use a field to determine a number of repetition transmission. Because Yu teaches a method of reducing a payload using a control information format by at the same time effectively differentiate the downlink control information in coverage enhancement scenario (Yu [0118]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US-PG-PUB 2014/0293881 A1) hereinafter Khoshnevis and in view of Yu et al. (US-PG-PUB 2018/0288750 A1) hereinafter Yu and in view of Penther et al. (US-PG-PUB 2010/0184489 A1) 

For claim 6. The combination Khoshnevis and Yu teaches all the limitations of parent claim 1, 
The combination Khoshnevis and Yu does not teach wherein in the case where the field comprises the MCS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises:
determining the redundancy version or the repetition number according to at least one of the MCS indicator field and the resource allocation field 
However Penther from a similar field of endeavor teaches determining the redundancy version or the repetition number according to at least one of the MCS indicator field and the resource allocation field (Penther [0028] redundancy revision being determined by reading the MCS field).
Thus, it would have been obvious to a person of ordinary skills before the effective filing date of the application to combine the teaching of Penther and the combined teaching of   Khoshnevis and Yu to use mcs value to determine redundancy version. Because Penther teaches a method of determining an access grant in order to activate a portion of the wireless device thus providing efficient spectrum utilization (Penther [0009]).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US-PG-PUB 2014/0293881 A1) hereinafter Khoshnevis and in view of Yu et al. (US-PG-PUB 2018/0288750 A1) hereinafter Yu and in view of Chen et al. (US-PG-PUB 2016/0112898 A1).

For claim 7. The combination of Khoshnevis and Yu teaches all the limitations of parent claim 1,
 The combination of Khoshnevis and Yu does not teach wherein determining the transmission parameter according to the field comprises:
determining the TBS according to the field and a preset TBS table 
However, Chen from a similar field of endeavor teaches  wherein determining the transmission parameter according to the field comprises:
determining the TBS according to the field and a preset TBS table(Chen  fig 10 A TBS being determined based on TBS index).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Chen and the combined teaching of Khoshnevis and Yu to use a field to determine a number of repetition transmission. Because Chen teaches bundling of transmission over multiple transmission time interval in order to improve coverage (Chen [0007]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US-PG-PUB 2014/0293881 A1) hereinafter Khoshnevis and in view of Yu et al. (US-PG-PUB 2018/0288750 A1) hereinafter Yu and in view of Chen et al. (US-PG-PUB 2016/0112898 A1) and in view of Yano et al. (US-PG-PUB 2020/0128544 A1).

For claim 8. The combination Khoshnevis, Yu and Chen teaches all the limitations of parent claim 7,
The combination Khoshnevis ,  Yu and Chen  does not teach wherein the preset TBS table comprises a one-dimensional table or a two-dimensional table, wherein,
in case that the preset TBS table is a one-dimensional table, a row index or a column index of the one-dimensional table is corresponding to one TBS index, and each TBS is corresponding to one TBS index.


 
However Yano from a similar field of endeavor teaches in case that the preset TBS table is a two-dimensional table (Yano fig. 7 a TBS table having a RB size and a TBS index therefore it is two dimensional) , each row of the two-dimensional table is corresponding to one TBS index(Yano fig. 7 a TBS table having a RB size and a TBS index therefore it is two dimensional), each column of the two-dimensional table is corresponding to a number of resource elements(Yano fig. 7 a TBS table having a RB size and a TBS index therefore it is two dimensional), and each TBS is corresponding to one TBS index and a number of resource elements (Yano fig. 7 S105 a TBS translation table having a TBS identification or determination process using TBS index and RB size).
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yano and the combined teaching of Khoshnevis, Yu and Chen to use a field to determine a number of repetition transmission. Because teaches a method of reducing a load associated with a monitoring by reducing the number of carrier to be monitored (Yano [0013]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Khoshnevis et al. (US-PG-PUB 2014/0293881 A1)  in view of Yu et al. (US-PG-PUB 2018/0288750 A1)  in view of Chen et al. (US-PG-PUB 2016/0112898 A1) and in view of Yi (US-PG-PUB 2018/0270008 A1).

For claim 9. The combination Khoshnevis, Yu and Chen teaches all the limitations of parent claim 7,
The combination Khoshnevis, Yu and Chen does not teach further comprising: before determining the TBS according to the field and a preset TBS table, determining the preset TBS table by:
using a first TBS table as the preset TBS table under a first condition, and using a second TBS table as the preset TBS table under a second condition, wherein the first TBS table and the second TBS table are different TBS tables,
wherein the first condition and the second condition comprise at least one of: the first condition being uplink, single-tone frequency multiple access, while the second condition being uplink, multi-tone frequency multiple access;
the first condition being uplink, single-tone frequency multiple access, while the second condition being downlink, OFDM A multiple access;
the first condition being an in-band operation mode, while the second condition being a stand-alone operation mode or a guard-band operation mode,
the first condition being uplink, multi-tone frequency multiple access, while the second condition being downlink, OFDM A multiple access;
However, Yi from a similar field of endeavor teaches further comprising: before determining the TBS according to the field and a preset TBS table, determining the preset TBS table by:
using a first TBS table as the preset TBS table under a first condition (Yi 2018/0270008 [0118] multiple tbs table being computed using different number of Res element depending on operation type i.e. in-band, stand-alone or guard-band and the different number of Res are the condition and the computed TBS table are the preset table), and using a second TBS table as the preset TBS table under a second condition(Yi 2018/0270008 [0118] multiple tbs table being computed using different number of Res element depending on operation type i.e. in-band, stand-alone or guard-band and the different number of Res are the condition and the computed TBS table are the preset table), wherein the first TBS table and the second TBS table are different TBS tables(Yi 2018/0270008 [0118] multiple tbs table being computed using different number of Res element depending on operation type i.e. in-band, stand-alone or guard-band and the different number of Res and because of the usage of different RE for the computation tbs table are different),
wherein the first condition and the second condition comprise at least one of: the first condition being uplink, single-tone frequency multiple access, while the second condition being uplink, multi-tone frequency multiple access;
the first condition being uplink, single-tone frequency multiple access, while the second condition being downlink, OFDM A multiple access;
the first condition being an in-band operation mode Yi [0118] in-band operation and stand-alone RE which is used to compute TBS table), while the second condition being a stand-alone operation mode or a guard-band operation mode(Yi [0118] in-band operation and stand-alone RE which is used to compute TBS table);
the first condition being uplink, multi-tone frequency multiple access, while the second condition being downlink, OFDM A multiple access;
Thus, it would have been obvious to a person of ordinary skills before the effective filling date of the application to combine the teaching of Yi and the combined teaching of Khoshnevis, Yu and Chen to use narrowband in order to reduce energy consumption. Because Yi teaches using narrowband in order to prolonge battery life and allow be efficient reception of downlink data (Yi [0002] [0008]).


Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance: 

11.	Prior art references of recorded in combination teach of these features 
Khoshnevis et al. (US-PG-PUB 2014/0293881 A1) teaches system for demodulation of reference signal
Yu et al. (US-PG-PUB 2018/0288750 A1) teaches control information processing format
Chen (US-PG-PUB 2016/0112898 A1) teaches transport block size determination
Yano (US-PG-PUB 2020/0128544 A1) teaches radio communication method, terminal and radio base station
Yi (US-PG-PUB 2018/027008 A1) teaches method for performing cell search in wireless communication system
Chen (US-PG-PUB 2017/0041948 A1) device, network and method for wideband LTE single OFDM symbol uplink transmission 

10.	However, it’s not obvious for one of ordinary skill in the art of the invention to combine all references together to teach the limitations specified in the dependent claims 2,3,4,5, 10,11,13,14,17 ;Specifically to the other limitations with the combination of including; 
The following allowable subject matter for the respective claims, are as follow:

For claim 2. The method according to claim 1, wherein in the case where the field comprises the TBS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises:
determining the modulation mode according to the TBS indicator field and the resource allocation field.

For claim 3. The method according to claim 2, wherein determining the modulation mode according to the TBS indicator field and the resource allocation field comprises:
determining the modulation mode according to the TBS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink.

For claim 4. The method according to claim 1, wherein in the case where the field comprises the TBS indicator field and the resource allocation field, determining the transmission parameter according to the field comprises:
determining the redundancy version or the repetition number according to the TBS indicator field and the resource allocation field.

For claim 5. wherein determining the modulation mode according to the MCS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink comprises:
in the case of uplink, single-tone frequency multiple access, selecting at least one of the modulation mode and the TBS from a third set of modulation mode according to the MCS indicator field and the resource allocation field, wherein the third set of modulation mode comprises: a pi/2 BPSK modulation mode and a pi/4 QPSK modulation mode;
in the case of uplink, multi-tone frequency multiple access, selecting at least one of the modulation mode and the TBS from a fourth set of modulation mode according to the MCS indicator field and the resource allocation field, wherein the fourth set of modulation mode comprises at least one of: a QPSK modulation mode, a TPSK modulation mode and a 8-BPSK modulation mode; and
in the case of downlink, OFDMA multiple access, selecting at least one of the modulation mode and the TBS from a fifth set of modulation mode according to the MCS indicator field and the resource allocation field, wherein the fifth set of modulation mode comprises at least one of: a QPSK modulation mode and a 16QAM modulation mode.

As to claim 10 wherein the first TBS table and the second TBS table being different TBS tables comprises at least one of the following cases where:
a set of TBS index supported by the first TBS table is the same as a set of TBS index supported by the second TBS table, and a set of RU numbers supported by the first TBS table is different from a set of RU numbers supported by the second TBS table;
a set of TBS index supported by the first TBS table is different from a set of TBS index supported by the second TBS table, and a set of RU numbers supported by the first TBS table is the same as a set of RU numbers supported by the second TBS table;
a set of TBS index supported by the first TBS table is different from a set of TBS index supported by the second TBS table, and a set of RU numbers supported by the first TBS table is also different from a set of RU numbers supported by the second TBS table;
at a same row and column location, all TBS supported by the first TBS table and all TBS supported by the second TBS table satisfy a preset proportional relation;
all TBS supported by the first TBS table is a subset of all TBS supported by the second TBS table.

As to claim 11: wherein,
a set of RU numbers supported by the first TBS table being different from a set of RU numbers supported by the second TBS table comprises at least one of the following cases where: a set of RU numbers of the first TBS table is a subset of a set of RU numbers of the second TBS table; and for a same column, an RU numbers of the first TBS table is a multiple of an RU numbers of the second TBS table;
a set of RU numbers supported by the first TBS table being different from a set of RU numbers supported by the second TBS table comprises at least one of the following cases where: a set of RU numbers of the first TBS table is a subset of a set of RU numbers of the second TBS table; and for a same column, an RU numbers of the first TBS table is a multiple of an RU numbers of the second TBS table;
a set of TBS index supported by the first TBS table being different from a set of TBS index supported by the second TBS table comprises: a set of TBS index supported by the first TBS table being a subset of a set of TBS index supported by the second TBS table; and
at a same row and column location, a TBS supported by the first TBS table and a TBS supported by the second TBS table satisfying a preset proportional relation comprises: in the case where TBS l(i, j) is not null and TBS2(i, j) is not null, TBS2(i, j)/ TBS l(i, j) = a + e, wherein a is a real constant, e is a real number smaller than or equal to a/10, e denotes an error, i indicates a row index, j denotes a column index, TBS(i, j) denotes a TBS of a iLh row and a j* column in the first TBS table, TBS2(i, j) denotes a TBS of a i* row and a j* column in the second TBS table.

For claim 13. wherein determining the sequence length upon rate matching according to the resource allocation field and at least one of the repetition number indicator field and a coverage level mode comprises at least one of the following cases:
determining the sequence length upon rate matching according to a modulation order, a number of resource elements occupied by one TB and the repetition number Nr; and
determining the sequence length upon rate matching according to a modulation order, a number of resource elements occupied by one TB and a factor Nrl of the repetition number, wherein the repetition number Nr = Nrl X Nr2, Nrl and Nr2 each are an integer greater than or equal to 2.

For claim 14  wherein the RU is a time-frequency two-dimensional resource of successive, Nsc subcarrier(s) in the frequency domain and successive, Nsym basic time-domain symbol unit(s) in the time domain, each RU comprises Nsc*Nsym resource element(s), the Nsc and the Nsym each are an integer greater than or equal to 1.
For claim 17. The method according to claim 16, wherein determining the modulation mode according to the MCS indicator field, the resource allocation field, a multi-access mode and a link direction mode between uplink and downlink comprises:
in the case of uplink, single-tone frequency multiple access, selecting at least one of the modulation mode and the TBS from a third set of modulation mode according to the MCS indicator field and the resource allocation field, wherein the third set of modulation mode comprises: a pi/2 BPSK modulation mode and a pi/4 QPSK modulation mode;
in the case of uplink, multi-tone frequency multiple access, selecting at least one of the modulation mode and the TBS from a fourth set of modulation mode according to the MCS indicator field and the resource allocation field, wherein the fourth set of modulation mode comprises at least one of: a QPSK modulation mode, a TPSK modulation mode and a 8-BPSK modulation mode; and
in the case of downlink, OFDMA multiple access, selecting at least one of the modulation mode and the TBS from a fifth set of modulation mode according to the MCS indicator field and the resource allocation field, wherein the fifth set of modulation mode comprises at least one of: a QPSK modulation mode and a 16QAM modulation mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VOSTER PREVAL whose telephone number is (571)272-4368.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on 571-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VOSTER PREVAL/             Examiner, Art Unit 2412                                                                                                                                                                                           
/CHARLES C JIANG/             Supervisory Patent Examiner, Art Unit 2412